Laughlin, J. (dissenting):
I am of opinion that the action is for the breach of an executory contract by which the plaintiff undertook to establish in London, Eng., a credit in English pounds sterling in favor of defendant on demand to be made during a specified period. *387It may be that the damages must be measured by the actual loss sustained by plaintiff and not by the depreciation in value of the English money. The only point now presented is whether the Statute of Frauds (Pers. Prop. Law, § 85, as added by Laws of 1911, chap. 571) required that the contract should have been made in writing. I think not. I am unable to agree with Mr. Justice Page that the contract was for the sale of a chose in action. I, therefore, dissent.
Order, so far as appealed from, affirmed, with ten dollars costs and disbursements..